IN TEE I,NITED  STATES DISTRICT   COURT
                         E1OR TEE SOUTEERN DISTRTCT    OE' GEORGIA
                                     AUGUSTA DIVISION

ZENNIE HOUSTON, BETTY TURNER,
FRANCES ROSS, JESSE MAE ABRAMS,
ANd FLORINE WATSON,

                Plaintiffs,                                                   Case No. : 1:14-cv-191

v.

C. BRIAN STUCKEY, District
Director,    Farm Service AgencY,
United States Department Of
Agriculture,

                Defendant.


                                                    ORDER



       Presently         pending         before         the        Court       is    Defendant's            motion      to

transfer        venue,     with         Plaintiff's                consent,         to    the         United        States

District       Court      for     the     District             of       Columbia         (Doc.        4).      For     the

reasons       stated    herein,         the    motion         is     GRAI{ITED.

                                              I.        BACKGROT'IID

       This      matter         comes         before      the            Court      on    removal,            following

Plaintiffs'        motion         for         entry      of         a     temporary         restraining              order

(*TRO"),       which     was granted               in   the        Superior         Court       of     Burke    County'

Georgia.          (Doc.     1.)         There,          Plaintiffs               sought     a        TRO to     prevent

foreclosure        on a 350-acre               tract      of        land      due to      nonpayment           of    loans

from    the      Farm     Service             Agency      and            United      States           Department          of

Agriculture        ("USDA").             (Doc. )., Ex.                  1.)      The motion           for   a TRO was

based upon a pending              motion           to   vacate           and set       aside         an arbitrator's
decision             filed         in     the       District         Court           for       the    District          of     Columbia,

which,         if     granted,               would allegedly                  prevent              foreclosure.              (Doc. 4.1

          A brief            background                into        the        arbitrator's                 decision          is      helpful

to    understand               the        underlying               claims.               In        1998,      the     District         Court

for      the        District            of     Columbia            certified             a class           of   African           American

farmers             who alleged                 that         the     USDA discriminated                             against       them     in

applications                 for        farm        loans      and benefit                    programs.              (Doc.     4.)      That

court          allowed              individual                claimants                  to        resolve           claims          through

decisions             by     a      third*party                neutral.                  (Id. )         Lucious         Abrams,          Jr.t

submitted              one         of          these        so-called               "Pigford               claims, "          which       was

disrnissed            by     the        arbitrator             for     faj-Iure               to    show a prima              facie     case

of    discrimination.                          (Id.)         On October              L4, 2008, Lucious                    Abrams, Jr.

f iled         a     cornplaint                in      the      Distri.ct                Court        f or      the      District          of

Columbia             alleging             the       dismissal            of        his        Piqford         claim     violated          due

process,             which         the       court      dismissed              on August                24,     2OO9.          (Id. )      On

September             18,      20L4,           Lucious        Abrams and Sons and Lucious                                 Abrams,         Jr.

filed      a complaint                   to     set     aside        the       arbitrator's                decision           dismissing

the      Pigford             claim.                 On October                8,     2014,           the      court      ordered          the

United         States         to        file        a response by October 24'                              2OL4-        (Id.)




r      The land at issue was given to Plaintiffs                                             by their           father,     the late
LuciousAbrams,sr.("Mr.Abrams").Mr.AbramsrthroughaPartnershipwith
three   of his        sons, Lucj.ous Abrams, Jr.,                              Herbert         Abrams, and R.C. Abrams
operated a partnership            k n o w  n  a s    L u c i o u s     A b r  a m s ,   S r .   & Sons.           The partnership
received   f e d e r a l  f a r m   l o a n s     t o     a  s s i s t      i n     t h e     o p e r a t i o n    of   the    farrn's
business.     Lucious Abrams, Jr. and R.C. Abrams brought an identical                                                    complaint
in the Superior Court of Burke County, which was also removed to this Court.
See Lucious Abrams, Jr. 6, R.C. Abrams v. C. Brian Stuckev, No. 1:L4-cv-190,
Doc. 1 (S.D. Ga. 20I4r.
                                                                         2
                                                            II.         DISCUSSION

         As     a     preliminary                 matter,                the        Court     notes          that      venue        in        the

Southern        District                 of     Georgia             is        proper,       as     a "substantial                  part        of

property         that          is        the     subject                of     the      action         is     situated"            in     this

district.                28 U.S.C.              S 1391(b) (2).                       Even sor          a district.               court        may

transfer        an action                 to     any other                   district        where the              action        may have

been brought              or        to    any district                   to     which       aI1    parties           have consented

"If]or        the         convenience                     of       parties            and     witnesses               Iand]         in        the

interest         of       justice[.]"                        28 U.S.C. S 1404(a).                             This     inquiry            thus

requires        a two-part                    analysis:                 (1)    the      Court      must        determine           if     this

action        could       have been brought                              in    the      alternate            venue;       and       (2)       the

Court       must          determine                  whether                  the       convenience             of     parties                and

witnesses,            as well             as the            interest            of   justice,          require         transfer.

         Addressing                 the        first           part,          this        action       could         have        initially

been brought              in        the       District             of    Columbia.               See Game Contro]ler                      Tech

LLC v.        Sony Computer Entm't                                Am. LLC, 994 F.                  SuPp. 2d L268,                   L272-13

(S.D.         Fla.        2074)               ("An          action             might        have        been         brought             in      a

transferee                district                 if             that          district            has            subject              matter

jurisdiction              over           the     action,              venue is            proper,           and the       parties             are

amenable             to        service               of           process            in      the        transferee                forum. ")

Personal            and    subject               matter             jurisdiction                 are        both     proper         in        the

District            of     Columbia,                   ds         Plaintiffs              have      (1)        consented            to        the

transfer         and        (2)          sued      an          agency          of    the     United           States        in     which         a

contract             governs              the           relationship.                        28        u.S.c.          S 1346(al(2);

Baragona v.               Kuwait          e Gulf               Link      Transp.           Co. ,    594 F.           Supp.        2d 1351'

1360       (N.D.          Ga.            2OO9;          (trAn           individual            may           voluntarily             subject
hirnself         to         the          jurisdiction                of                  court      by        appearance                  or     may

contract          in         advance                 to     submit            to     t.he        j urisdiction                 of     a        given

court.").                Additionally,                          venue         IS         proper         because            the        USDA is

headquartered                     in        Washington,              D.C.                 See      28        U.S.C.        S 1391(e) (1)

(venue is         proper               in     any district                where a defendant                        resides).

         Fina11y,             the        Court            finds     that           the    United        States           District              Court

for    the       District                of        Columbia         is        a more           convenient                forum       and        that

transfer          is         in        the          interest         of        justice.                 Here,            the        facts        and

circumstances                 that            form        the     basis        for        the     TRO are            presently                 being

Iitigated              in          the             District         of         Columbia.                      The         TRO        is         thus

inextricably                  tied             to         the     pending                action         in         the     District               of

Columbia,          and            this        Court         finds        transfer              proper         in     order          "to        avoid

unnecessary              inconvenience                              . and           to     conserve              time,         energlr           and

money."           Gonzalez                  v.       Pirelli        Tire           LLC, No.             07-80453-CIV,                  2008 WL

516847, at             *1         (S.D, Fla.               Feb. 22, 2008).

         Accordingly,                       and in         liqht         of    Plaintiffs'               consent           to       transfer'

Defendant's             motion                to     transfer        venue is                  hereby        GRA$IIED.              The Clerk

is    DIRECTED               to        TRAIISEER this                case           to     the      United           States           Distriet

CourL      for        ttre        District            of        CoJ.umbia.               Fo1lowing           transfer,              the        Clerk

      shall      terminate                  all      deadlines            and motions,                  and CLOSE this                    case.

         ORDER ENITRED at                            Augusta,        Georgia,              t                 E           ou, of october,

2014 "



                                                                     UNITED                 TES D          RICT JUDGE
                                                                                           D I S T R I C T OF GEORGIA